     Case 1:20-cv-00579-NONE-SKO Document 3 Filed 04/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10    TRAVIS JUSTIN CUELLAR,                             Case No. 1:20-cv-00579-NONE-SKO

11                   Plaintiff,                          ORDER DIRECTING CLERK’S OFFICE
                                                         TO REDESIGNATE CIVIL RIGHTS
12           v.                                          ACTION (440) AS A PETITION FOR WRIT
                                                         OF HABEAS CORPUS (530)
13    BROOK BERGMAN, Madera County District
      Attorney,                                          (Doc. 1)
14
                     Defendant.
15

16    _____________________________________/

17
           Plaintiff Travis Justin Cuellar, a prisoner proceeding pro se, filed a civil action on April 23,
18
     2020. (Doc. 1.) Upon review of the complaint, Plaintiff’s allegations relate entirely to his
19
     conviction in a state court criminal case, including the prosecutor’s alleged facilitating of
20
     “eavesdropping by sending a prosecuting agent to eav[e]sdrop on a private attorney-client meeting
21
     in an in custody holding area in the Madera Superior Courthouse.” (Id. at 5.) Plaintiff alleges that
22
     this eavesdropping resulted in Defendant “obtain[ing] incriminating information, resulting in a
23
     conviction of Plaintiff.” (Id.) Further, Plaintiff does not request damages, but instead requests
24
     that the Court “consider the plaintiff’s sentence time served based on the constitutional violations
25
     suffered” and “reverse conviction and/or dismiss charges.” (Id.) Thus, the action appears to be
26
     more appropriately designated as a petition for habeas corpus under 28 U.S.C. § 2254, rather than
27
     a civil rights action under 42 U.S.C. § 1983.
28
     Case 1:20-cv-00579-NONE-SKO Document 3 Filed 04/29/20 Page 2 of 2


 1          Accordingly, the Court HEREBY ORDERS the Clerk of Court to re-designate this action
 2 from 440 (other civil rights) to 530 (habeas corpus).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     April 28, 2020                               /s/   Sheila K. Oberto         .
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
